Per Curiam.
The lessor of the plaintiff claims title to the premises in question under a deed from the surveyor-general, bearing date the twenty-second day of February, 1810, and which was given under, and pursuant to, the prov isions of an act of the legislature of the sixth of April, 1792, which, after reciting a claim which William Cockburn had against John Weatherhead, authorized the surveyor-general to sell such lands of Weatherhead as Cockburn should discover to have become forfeited by the attainder of Weatherhead, and which should not have been before discovered. This act, and the deed from the surveyor-general, were, prima facie, enough to entitle the plaintiff to recover; and nothing was shown on the part of the defendant, in ány manner, to rebut this evidence of title. The *98surveyor-general was a public officer,, executing a special .trust reposed ip him by the act referred to- He was only authorized to sell such lands as Cockburn should discover to- him, to have . become, forfeited by the attainder, of Weatherhead. , It is to be presumed, therefore, that due inquiry was. made by him, ' whether the premises in question w,ere such lands ; and although this inquiry was' ex parte, it was made under the authority "of :the statute, and the title given in' pursuance.thereof is to be received, .'in the first instance, as'given . conformably to"-the, , requisites, of the act, Neither the possession taken by. Burton .In the-year 1792, or by him and Huickman in the;year 1802, . were under claim or pretence of title. They were mere naked possessions, and iiitist be deemed to have been ■ held subservient to the title of the real owner; and whatever right Burton had was purchased by the lessor of the" plaintiff-in the year 1807. The only claim set up by the defendant^ is the possession purchased otHuickhian, about three years before the trial. ■ After the lessor of the plaintiff.had obtained his deed from the surveyor-general, 'Huickman .complained that he had treated "him ill, hi not admitting him a partner in the purchase, according to Kis promise.' This ámounte’d to, a recognition of the plaintiff’s title»' The time iS; not stated, with precision, when these complaints-or confessions were made ; but it must be presumed it was before Huickman sold to the defendant. No objection was .itiade to the evidence ; and if the confessions were made after he had parted with his interest, whatever it was, the testimony would have been- inadmissible. The plaintiff is entitled to judgment, „ ".' ;
Judgment for the plaintiff^.